Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-8, 10-13, 15-18, 20 and 21 are allowed. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bruce Owens on 12/17/2021.The application has been amended as follows:

In the claims:  In Claim 1, " A method performed by a Radio Network Node, RNN, for providing improved robustness of a radio link between the RNN and a wireless device, wherein the RNN and the wireless device operate in a communications network, wherein the method comprises: - transmitting, by an RNN towards the wireless device, a first transmission with a first transmission mode associated with a first level of coverage extension; - determining, by the RNN, if the transmitted first transmission reached the wireless device within a first period of time by determining if a message is received from the wireless device in resources allocated in the transmitted first transmission, - when the first period of time has elapsed and when the transmitted first transmission is determined to not have reached the wireless device within the first period of time, transmitting, by the RNN towards the wireless device, a second transmission using a second transmission mode associated with a second level of coverage extension, wherein the second level of coverage extension is higher than the first level of coverage extension; and - broadcasting information relating to the first transmission mode and the second transmission mode.” has been changed to: 

--- A method performed by a Radio Network Node, RNN, for providing improved robustness of a radio link between the RNN and a wireless device, wherein the RNN and the wireless device operate in a communications network, wherein the method comprises: - transmitting, by an RNN towards the wireless device, a first transmission with a first transmission mode associated with a first level of coverage extension; - determining, by the RNN, if the transmitted first transmission reached and was decoded by the wireless device within a first period of time by determining if a message is received from the wireless device in resources allocated in the transmitted first transmission, - when the first period of time has elapsed and when the transmitted first transmission is determined to not have reached the wireless device or to have been received but not decoded by the wireless device within the first period of time, transmitting, by the RNN towards the wireless device, a second transmission using a second transmission mode associated with a second level of coverage extension, wherein the second level of coverage extension is higher than the first level of coverage extension; and - broadcasting information relating to the first transmission mode and the second transmission mode.---

In the claims:  In Claim 11, " A Radio Network Node, RNN, for providing improved robustness of a radio link between the RNN and a wireless device, wherein the RNN and the wireless device are configured to operate in a communications network, wherein the RNN is configured to: - transmit, by the RNN towards the wireless device, a first transmission with a first transmission mode associated with a first level of coverage extension; - determine, by the RNN, if the transmitted first transmission reached the wireless device within a first period of time by determining if a message is received from the wireless device in resources allocated in the transmitted first transmission, - when the first period of time has elapsed and when the transmitted first transmission is determined to not have reached the wireless device within the first period of time, transmit, by the RNN towards the wireless device, a second transmission using a second transmission mode associated with a second level of coverage extension, wherein the second level of coverage extension is higher than the first level of coverage extension; and - broadcast information relating to the first transmission mode and the second transmission mode.” has been changed to: 
--- A Radio Network Node, RNN, for providing improved robustness of a radio link between the RNN and a wireless device, wherein the RNN and the wireless device are configured to operate in a communications network, wherein the RNN is configured to: - transmit, by the RNN towards the wireless device, a first transmission with a first transmission mode associated with a first level of coverage extension; - determine, by the RNN, if the transmitted first transmission reached and was decoded by the wireless device within a first period of time by determining if a message is received from the wireless device in resources allocated in the transmitted first transmission, - when the first period of time has elapsed and when the transmitted first transmission is determined to not have reached the wireless device or to have been received but not decoded by the wireless device within the first period of time, transmit, by the RNN towards the wireless device, a second transmission using a second transmission mode associated with a second level of coverage extension, wherein the second level of coverage extension is higher than the first level of coverage extension; and - broadcast information relating to the first transmission mode and the second transmission mode.---

In the claims:  In Claim 21, " A non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed on at least one processor, causes the at least one processor to: transmit, by a Radio Network Node (RNN) towards a wireless device, a first transmission with a first transmission mode associated with a first level of coverage extension; determine, by the RNN, if the transmitted first transmission reached the wireless device within a first period of time by determining if a message is received from the wireless device in resources allocated in the transmitted first transmission, when the first period of time has elapsed and when the transmitted first transmission is determined to not have reached the wireless device within the first period of time, transmit, by the RNN towards the wireless device, a second transmission using a second transmission mode associated with a second level of coverage extension, wherein the second level of coverage extension is higher than the first level of coverage extension; and broadcast information relating to the first transmission mode and the second transmission mode.” has been changed to: 
--- A non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed on at least one processor, causes the at least one processor to: transmit, by a Radio Network Node (RNN) towards a wireless device, a first transmission with a first transmission mode associated with a first level of coverage extension; determine, by the RNN, if the transmitted first transmission reached and was decoded by the wireless device within a first period of time by determining if a message is received from the wireless device in resources allocated in the transmitted first transmission, when the first period of time has elapsed and when the transmitted first transmission is determined to not have reached the wireless device or to have been received but not decoded by the wireless device within the first period of time, transmit, by the RNN towards the wireless device, a second transmission using a second transmission mode associated with a second level of coverage extension, wherein the second level of coverage extension is higher than the first level of coverage extension; and broadcast information relating to the first transmission mode and the second transmission mode.---

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: As to claim 1, the following limitations are novel and not obvious over the art of record in combination with the remaining limitations “transmitting, by an RNN towards the wireless device, a first transmission with a first transmission mode associated with a first level of coverage extension; - determining, by the RNN, if the transmitted first transmission reached and was decoded by the wireless device within a first period of time by determining if a message is received from the wireless device in resources allocated in the transmitted first transmission, - when the first period of time has elapsed and when the transmitted first transmission is determined to not have reached the wireless device or to have been received but not decoded by the wireless device within the first period of time, transmitting, by the RNN towards the wireless device, a second transmission using a second transmission mode associated with a second level of coverage extension, wherein the second level of coverage extension is higher than the first level of coverage extension; and - broadcasting information relating to the first transmission mode and the second transmission mode. “. 

As to claims 2, 3 and 5, the claims are allowed as being dependent from an allowable claim.

As to claim 6, the following limitations are novel and not obvious over the art of record in combination with the remaining limitations “determining, by a wireless device, if a received first transmission is decodable with a first transmission mode associated with a first level of coverage extension; when the received first transmission is not decodable with the first transmission mode associated with the first level of coverage extension within a first period of time; trying, by the wireless device, to decode a received second transmission with a second transmission mode associated with a second level of coverage extension, wherein the second level of coverage extension is higher than the first level of coverage extension; when the second transmission is decoded, transmitting, by the wireless device to the RNN, in resources allocated in the second transmission “. 

As to claims 7, 8 and 10, the claims are allowed as being dependent from an allowable claim.

As to claim 11, the following limitations are novel and not obvious over the art of record in combination with the remaining limitations “transmit, by the RNN towards the wireless device, a first transmission with a first transmission mode associated with a first level of coverage extension; - determine, by the RNN, if the transmitted first transmission reached and was decoded by the wireless device within a first period of time by determining if a message is received from the wireless device in resources allocated in the transmitted first transmission, - when the first period of time has elapsed and when the transmitted first transmission is determined to not have reached the wireless device or to have been received but not decoded by the wireless device within the first period of time, transmit, by the RNN towards the wireless device, a second transmission using a second transmission mode associated with a second level of coverage extension, wherein the second level of coverage extension is higher than the first level of coverage extension; and - broadcast information relating to the first transmission mode and the second transmission mode.“.

As to claims 12, 13 and 15, the claims are allowed as being dependent from an allowable claim.

As to claim 16, the following limitations are novel and not obvious over the art of record in combination with the remaining limitations “determine, by the wireless device, if a received first transmission is decodable with a first transmission mode associated with a first level of coverage extension; - when the received first transmission is not decodable with the first transmission mode associated with the first level of coverage extension within a first period of time, try, by the wireless device, to decode a received second transmission with a second transmission mode associated with a second level of coverage extension, wherein the second level of coverage extension is higher than the first level of coverage extension; - when the second transmission is decoded, transmit, by the wireless device to the RNN, in the resources allocated in the second transmission; and - receive, from the RNN, information relating to the first transmission mode and the second transmission mode.”.

As to claims 17, 18 and 20, the claims are allowed as being dependent from an allowable claim.

As to claim 21 the following limitations are novel and not obvious over the art of record in combination with the remaining limitations “transmit, by a Radio Network Node (RNN) towards a wireless device, a first transmission with a first transmission mode associated with a first level of coverage extension; determine, by the RNN, if the transmitted first transmission reached and was decoded by the wireless device within a first period of time by determining if a message is received from the wireless device in resources allocated in the transmitted first transmission, when the first period of time has elapsed and when the transmitted first transmission is determined to not have reached the wireless device or to have been received but not decoded by the wireless device within the first period of time, transmit, by the RNN towards the wireless device, a second transmission using a second transmission mode associated with a second level of coverage extension, wherein the second level of coverage extension is higher than the first level of coverage extension; and broadcast information relating to the first transmission mode and the second transmission mode”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467